DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 11/01/2021.
Acknowledgement is made to claims 16-20 as withdrawn from further consideration by the examiner.
Claims 1-15 are pending. A complete action on the merits appears below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orczy-Timko ’43 (US 20140336643 A1) in view of Chin (US 20070016099 A1).
Regarding claim 1, Orczy-Timko ’43 teaches an arthroscopic cutting probe (Fig. 1; tissue resecting or tissue extraction probe 100), comprising: a proximal hub (Fig. 1; handle portion 104); an elongated shaft (Fig. 1; extension portion or shaft 105) assembly that extends distally from the proximal hub to a working end (Fig. 1; working end 110) of the arthroscopic cutting probe, the elongated shaft assembly comprising a second metal sleeve (Fig. 1; sleeve 122) and a first metal sleeve (Fig. 2B; sleeve 112) wherein the second metal sleeve is electrically couplable to an RF source (Para. [0047] discusses sleeve 122 as being comprised of a thin-wall electrically conductive stainless steel tube which is connected to a first pole of the RF source) and includes an exterior, the second metal sleeve further including a second cutting window (Fig. 2A; sleeve 122 has a second window 125) and exposed window edges (Fig. 2A; window 125 comprises a first polarity electrode 150 along its edge, which is bare stainless steel) surrounding the second cutting window at the working end of the arthroscopic cutting probe wherein, at the working end of the arthroscopic cutting probe, said second metal sleeve is electrically insulated over the exterior of the second metal sleeve while leaving the exposed window edges uninsulated (Para. [0047] discusses both the exterior and the interior of the sleeve 122, except for the edge of window 125, has a thin electrically insulating coating or dielectric surface) so that, when the second metal sleeve is electrically coupled to the RF source, the exposed window edges function as the only active electrode along the exterior of the second metal sleeve at the working end of the arthroscopic cutting probe (Fig. 2A; edge of second sleeve window 125 comprises first polarity electrode 150), the exposed window edges comprising sharp edges for cutting tissue (Para. [0020] discusses the inventions as being a tissue resecting probe with a rotating probe with a first sleeve with a window comprising an edge for the cutting and resecting tissue, this reads on the Oxford Languages definition of sharp being “having an edge or point that is able to cut or pierce something”), wherein the first metal sleeve is electrically couplable to the RF source (Para. [0046] discusses the RF source 140 as being coupled to the distal electrode arrangement) and, wherein said first metal sleeve has an exterior, a distal end, a proximal end and a longitudinal passageway (Fig. 2B; bore 168) therein, and wherein, at the working end of the arthroscopic cutting probe, said first metal sleeve is electrically insulated over the when the first metal sleeve is electrically coupled to the RF source (Para. [0048] discusses the sleeve 112 as being comprised of a thin-wall electrically conductive stainless steel tube which acts as a second pole of the RF source, with the distal exterior being coated by an insulating layer, further Para. [0047] discusses insulator sleeve 162 placed between the two sleeve for the purpose of providing continuous insulation between the two sleeves); and a dielectric cutting member attached to the distal end of the first metal sleeve (Fig. 2B; sleeve 112 is discussed as comprising a distal housing 115 which is entirely coated inside and outside in a thin dielectric layer), wherein said dielectric cutting member has a distal end, a proximal end and a central passage therein, the central passage extending from a first cutting window (Fig. 2B; first window 120) in the dielectric cutting member at the distal end ofAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3Application Number: 16/390,311Dkt: 4394.R79US1Filing Date: April 22, 2019 Title: ARTHROSCOPIC DEVICES AND METHODSthe dielectric cutting member to an opening at the proximal end of the dielectric cutting member (Fig. 2B; joint 170), wherein the opening at the proximal end of the dielectric cutting member is contiguous with the longitudinal passageway in the first metal sleeve, wherein the inner metal sleeve is rotatable relative to the outer metal sleeve to cause the inner cutting window to rotate past the outer cutting window to resect tissue received in the inner cutting window through the outer cutting window (Para. [0007] discusses the invention as being a tissue resecting probe comprising an outer sleeve extending about an axis and a rotatable inner sleeve wherein rotation of the inner sleeve within the outer sleeve moves the probe between a window-open and window-closed configuration to resect tissue).
However, Orczy-Timko ’43 fails to teach the first metal sleeve as being an outer sleeve and the second metal sleeve as being an inner sleeve, wherein the second metal sleeve is rotationally disposed in a longitudinal bore of the first metal sleeve and while the exposed window edges which function as the active electrode remain stationary relative to the rotating inner metal sleeve. Orczy-Timko ’43 
Chin teaches a medical device for collecting tissue from a patient’s body, including a first tube defining a lumen and an aperture at a distal end of the first tube, and a second tube extending within the lumen of the first tube and containing a distal opening with a sharp cutting edge to shear tissue from a patient. The tubes are discussed (Para. [0015]) as being electrically conductive to act as electrodes for the purpose of conducting current to tissue, with the tubes being electrically insulated through a polymer coating to electrically insulate the tubes to prevent a short circuit condition.  Chin further teaches the placement of the active and return electrodes as functional equivalents as discussed in MPEP 2144.06, as (Para. [0061]) the tubes when functioning in a bipolar mode may be provided such that either one of the tubes may act as an active electrode with the other tube acting as a return electrode to complete the circuit through tissue.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Chin into the device of Orczy-Timko ’43 to produce the predictable result of a functioning bipolar tissue resecting device. 
Regarding claim 2, Orczy-Timko ’43 in view of Chin teaches the arthroscopic cutting probe of claim 1. Orczy-Timko further teaches the probe wherein the proximal end of the dielectric cutting member is received in the distal end of the first metal sleeve (Fig. 2B; joint 170 connects the distal end of second electrode 175 and proximal end of distal housing member 115
Regarding claim 5, Orczy-Timko ’43 further teaches the arthroscopic cutting probe of claim 1, wherein the outer metal sleeve is bullet-shaped at the working end of the arthroscopic cutting probe with the outer cutting window formed thereacross (Fig. 2; distal end region 110 is shown as being rounded with outer cutting window being formed across its distal portion).  
Regarding claim 6, Orczy-Timko ’43 further teaches the arthroscopic cutting probe of claim 5, wherein the distal end of the dielectric cutting member is bullet-shaped with the inner cutting window formed thereacross (Fig. 2; distal end region 110 is shown as being rounded with outer cutting window being formed across its distal portion).  
Regarding claim 7, Orczy-Timko ’43 further teaches the arthroscopic cutting probe of claim 6, wherein the inner cutting window can be aligned with the outer cutting window to nest in the outer cutting window (Para. [0014] discusses the tissue-resecting probe as aligning the outer and inner sleeve windows to provide an open windows configuration).  
Regarding claim 12, Orczy-Timko ’43 further teaches an arthroscopic cutting system, said cutting system comprising: an arthroscopic cutting probe as in claim 1; a motor drive unit configured to be coupled to the inner metal sleeve to rotate the inner metal sleeve relative to the outer metal sleeve (Para. [0016] discusses the probe as being a motor probe for rotating the inner sleeve); a radiofrequency (RF) power supply configured to be coupled to the active electrode and the return electrode; and a controller configured to control the motor drive unit and the RF power supply (Para. [0016] discusses the probe as having a controller and an RF energizing source for operating the motor and for energizing the electrodes).  
Regarding claim 13, Orczy-Timko ’43 further teaches the arthroscopic cutting system of claim 12, wherein the controller is configured to operate the motor drive and RF power supply in a first mode for mechanical tissue cutting in which the motor drive is activated and the RF power supply is not activated and a second mode (Para. [0011]- [0012] discusses the controller and electrical source as being 
Regarding claim 14, Orczy-Timko ’43 further teaches the arthroscopic cutting system of claim 12 further comprising a negative pressure source configured to be coupled to the longitudinal passageway in the inner metal sleeve to draw tissue through the outer cutting window and the inner cutting window (Para. [0010] discusses a negative pressure source as placed in communication with an interior passageway of the inner sleeve).  
Regarding claim 15, Orczy-Timko ’43 further teaches the arthroscopic cutting probe of claim 14, wherein the controller is configured to operate the negative pressure source (Para. [0020] discusses a controller as configured to control the negative pressure source).  

Claims 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Orczy-Timko ’43 (US 20140336643 A1) in view of Chin (US 20070016099 A1) further in view of Orczy-Timko ’36 (US 20160346036 A1).
Regarding claim 3, Orczy-Timko ’43 further teaches the arthroscopic cutting probe of claim 1, wherein the dielectric cutting member is formed with a dielectric material (Fig. 2B; the entirety of the exterior of the cutting portion of sleeve 112 is comprised of a dielectric insulative surface of distal housing 115).  
However Orczy-Timko ’43 fails to teach the entirety of the dielectric cutting member is formed with a dielectric
Orczy-Timko ’36 teaches an analogous tissue resecting device containing electrosurgical and mechanical cutting means, through a distal-most dielectric cutting member. Orczy-Timko ’36 further teaches the entirety of the dielectric cutting member being formed with a dielectric material. (Para. [0021] teaches often the entire distal portion of the inner sleeve as comprised of ceramic.)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to have modified the invention of Orczy-Timko ’43/Chin to incorporate the teachings of Orczy-Timko ’36 as Orczy-Timko ’43/Chin as Orczy-Timko ’36 teaches the desirability of the entire distal cutting portion to be ceramic as ceramic is tough, strong, and functions well for the purpose of cutting tissue. (Para. [0057]- [0058] discuss ceramic material as having a high hardness rating and a high fracture toughness rating, it further compares it to other common materials such as stainless steel and that it is more preferable for this purpose).  
Regarding claim 4, Orczy-Timko ’36 further teaches the arthroscopic cutting probe claim 3, wherein the dielectric material comprises a wear-resistant ceramic material selected from the group consisting of yttria-stabilized zirconia, magnesia-stabilized zirconia, ceria-stabilized zirconia, zirconia toughened alumina and silicon nitride (Para. [0061] discusses all of these materials as being used for the ceramic bodies on the invention.)
Regarding claim 8, Orczy-Timko ’36 further teaches the arthroscopic cutting probe of claim 2, wherein an insulating layer received on the exterior of the inner metal sleeve partially overlaps onto an outer surface of the dielectric cutting member at the proximal end of the dielectric cutting member (Fig. 3A; inner sleeve 128 has a stainless steel shaft portion 172 that is coupled to a distal ceramic body 175 of wear-resistant ceramic material with electrically insulating polymer sleeve 178 covering the entirety of the stainless steel shaft 172 and the proximal end of the distal ceramic body 175).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to further incorporate the teachings of Orczy-Timko ’36 into the device of Orczy-Timko ’43/Chin as . 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Orczy-Timko ’43 (US 20140336643 A1) in view of Chin (US 20070016099 A1) further in view of Ryan (7,674,263).
Regarding claim 9, Orczy-Timko ’43 in view of Chin teaches the arthroscopic cutting probe of claim 1, however fails to teach the dielectric cutting member has an aperture disposed in a wall of the dielectric cutting member at a location opposite to the inner cutting window.  
Ryan teaches an analogous tissue cutting device comprising cutting windows at the distal ends of hollow tubes for resecting tissue using rotational means. Ryan further teaches the dielectric cutting member has an aperture disposed in a wall of the dielectric cutting member at a location opposite to the inner cutting window.  (Fig. 2; aperture 21) 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Orczy-Timko ’43 in view of Chin to have a dielectric cutting member having an aperture disposed in a wall of the dielectric cutting member at a location opposite to the inner cutting window as Ryan teaches the use of additional apertures for the combined benefit of spot coagulation in addition to simultaneous cutting and coagulation provided at the cutting window. (Col. 2, Lines 25-47)
Regarding claim 11, Ryan further teaches the arthroscopic cutting probe of claim 10, wherein the aperture has an area of less than 25% of the outer cutting window.   Ryan is silent to the specific size of his aperture. However Ryan appears to be within the desired size range of less than 25% of the outer cutting window. Pending a statement of criticality the recited range is not considered patentably distinct over that of Ryan. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Orczy-Timko ’43 (US 20140336643 A1) /Chin (US 20070016099 A1) in view of Ryan (7,674,263), further in view of Rubin (US 9,089,344).
 Regarding claim 10, Orczy-Timko ’43/Chin in view of Ryan teaches the arthroscopic cutting probe of claim 9, however are silent upon the inner cutting window having an area of at least 50% of an area of the outer cutting window. Rubin teaches an analogous tissue cutting surgical instrument using two (an inner and an outer) tubular cutting members to resect tissue placed into the windows of the tubular members. Rubin teaches the inner cutting window having an area of at least 50% of an area of the outer cutting window. (Col. 6, Lines 17-43) 
It would have been obvious to one having ordinary skill in the art before the effective filing date to incorporate the teachings of Rubin into the device of Orczy-Timko ’43/Chin/Ryan as Rubin teaches the beneficial use of apertures of the claimed size. Rubin discusses the ratio between the first and second cutting windows areas as being between 1:1 and 2:1, as compared to other previous devices which utilized ratios at 1:3 or 1:4. Rubin further discusses this higher inner to outer window are as being beneficial as it shows lower rates of clogging members as compared to devices which had smaller inner windows in comparison to their outer counterparts. (Col 6, Lines 17-43)

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive in view of the amended claims filed under the request for continued examination.
Specifically, applicant’s arguments with respect to claims 1, 2, 5-8, and 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./       Examiner, Art Unit 3794